Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 6, 8-13, 15-19, 21 and 23-27 are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 12, 13, 16-18, 21, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160373676) in view of Ashby (US 2015/0250418).
	With respect to Claim 1, Zhang et al discloses an imaging apparatus (Figure 1 and corresponding text) comprising: a semiconductor die (Figure 10, 1070); a photosensitive array of photodiodes (Figure 10, 1020) and single photon avalanche diodes (SPADs) (Figure 10, 1010); and an output (Figure 10, 1014) for outputting image data from the front-end circuit; wherein the photosensitive array and the front-end circuit are provided in the semiconductor die. See Figure 10 and corresponding text, especially paragraph 58.
	Zhang et al differ from the Claims at hand in that Zhang et al does not disclose that the photodiodes comprise reverse biased diodes.
	Ashby is simply relied upon to disclose that diodes are reverse biased to function as photodiodes. See paragraph 65.
	It would have been obvious to one of ordinary skill in the art, before the time of the invention, to use a reverse biased diode in the device as disclosed by Zhang et al, for its known use in the art as a photodiode. The use of a known component, reverse biased diode, for its known benefit, as a photodiode, would have been prima facie obvious to one of ordinary skill in the art.  
	With h respect to Claim 3, Zhang et al discloses  the limitation “the photodiodes and the SPADS are arranged in an integrated manner in the semiconductor die or wherein the photodiodes and the SPADs are arranged in alternating rows in the semiconductor die or wherein the photodiodes alternate with the SPADs in rows in the semiconductor die”. See Figures 5 and 10, and corresponding text of Zhang et al.
	With respect to Claim 6, and the limitation “the photo diodes have an average density in the semiconductor die of approximately 200 per square millimeter and/or the SPADS have an average density in the semiconductor die of approximately 150 per square millimeter”, the size and density of the photodiodes and SPADs would have been obvious to one of ordinary skill in the art to optimize the imaging characteristics of the apparatus. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977) .Furthermore, changes in size are prima facie obvious. See In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to Claim 8, and the limitation “the photodiodes are high speed photodiodes”, the selection of the specific type of photodiodes would be within the skill of one of ordinary skill, as photodiodes are broadly referenced by Zhang et al.
	With respect to Claim 12, Zhang et al discloses the apparatus is configured for acquiring hyperspectral 3D images. See paragraphs 29 and 31 of Zhang et al.
	With respect to Claim 13, Zhang et al discloses the apparatus comprising lens train or a single lens for focusing incident light to an image on the photosensitive array. See paragraph 25 of Zhang et al. 
	With respect to Claim 16, Zhang et al discloses comprises one or more microlenses located over some or all of the photodiodes and the SPADs to increase effective photosensitive area. See paragraph 58 of Zhang et al.
	With respect to Claim 17, Zhang et al disclose further comprising a wavelength selective filer located in the optical path to modify an incident photon spectrum. See paragraph 58 of Zhang et al.

With respect to Claim 18, Zhang et al disclose the photodiodes and the SPADs are configured to be simultaneously independently operated in different modes. See paragraphs 58-59, separate readout circuitry, of Zhang et al. 
	With respect to Claim 21, and the limitation “ the photosensitive array and the front-end circuit are provided on the same side of the semiconductor die with the photosensitive and the front-end circuit array substantially facing the direction of the incident light, or wherein the photosensitive array and the front-end circuit are provided on opposite faces of the semiconductor die with the photosensitive array substantially facing the direction of the incident light”, the photosensitive array faces light inherently, and the die could be positioned on either side. Rearrangement of parts is prima facie obvious in the absence of unobvious results. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 23, Zhang et al and Ashby make obvious an imaging method, comprising collecting light with a photosensitive array of photodiodes and single photo avalanche diodes (SPADs) of the apparatus of Claim 1, outputting image data from the front-end circuit; wherein the photosensitive array and the front-end circuit are provided in a semiconductor die, as the use of the apparatus as discussed above with respect to Claim 1.
	With respect to Claim 26, the method steps of forming the components of Claim 1, are rejected for the reasons as discussed above with respect to Claim 1, as the presence of the individual elements would inherently require their formation. 
With respect to Claim 27, the method steps of forming the components of Claim 1, are rejected for the reasons as discussed above with respect to Claim 3, as the presence of the individual elements  would inherently require their formation. 

Claims 9-11, 15, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160373676) in view of Ashby (US 2015/0250418) as applied to claims 1, 3, 6, 8, 12, 13, 16-19, 21, 23 and 27  above, and further in view of Fried et al (WO 2016/033036) or JP4065681.
	Zhang et al and Ashby are relied upon for the reasons as discussed above. Moreover, Zhang et al references counting of photons in paragraph 29. 
However, neither reference discloses the individual components as required by the Claims at hand (temperature sensor or power convertor, claim 9 ); (analog to digital converter, timer for photons, claim 10-11); analog to digital converter, claim 15); or  (time of flight data and image intensity, claims 19, 24-25).
	Fried et al pertains to a three dimensional imaging apparatus and method and discloses the use an array comprising photodiodes which records the flight time of the photons and their intensity. See paragraphs 68-69. Moreover, Fried et al discloses the use of analog to digital converters. See paragraph 83.
	JP 4065681 pertains to  a three dimensional image recording apparatus and discloses a temperature sensor (paragraph 10); measurement of intensity and time of flight; and analog to digital converters( paragraphs 78-90).
	It would have been obvious to one of ordinary skill in the art, before the time of the invention, to use time sensors, converters and measurements of intensity and time of flight in the three dimensional  imaging apparatus of Zhiang et al and Ashby, for their known benefit in the operation of a three dimensional imaging apparatus as disclosed by Fried et al and JP 4065681. The use of known components, for their known benefit in three dimensional imaging apparatus, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 9, the combined references make obvious “ comprising an electric power convertor, an auto-bias and/or temperature sensor”. See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681. 
With respect to Claim 10, the combined references make obvious “the front-end circuit comprises one or more of: an analog to digital converter  or a timer for timing the detection of photons”.  See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681. 
With respect to Claim 11, the combined references make obvious “the front-end circuit comprises a timer for timing the detection of photons and a photon counter for counting photons detected by the SPADS, and is configured to determine time of flight based on output of the timer and the photon counter”. See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681.
	With respect to Claim 15, the combined references make obvious “the front-end circuit implements analog to digital converters (ADCs) for the photodiodes”. See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681.
With respect to Claim 19, the combined references make obvious the limitation “either the SPADS are configured to capture time of flight depth data using an illumination source; and/or SPADs are configured to capture intensity image data using a photon counting mode; and the photodiodes are configured to capture intensity image data simultaneously”. See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681.
	With respect to Claim 24, the combined references make obvious “collecting time of flight data using the plurality of single photon avalanche diodes (SPADs) and simultaneously capturing intensity data using the plurality of photodiodes; and outputting the 3D image data from a front-end circuit”.  See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681.
	With respect to Claim 25, the combined references make obvious “ collecting, using the apparatus of Claim 1, image intensity data using a photon counting mode of the plurality of single photon avalanche diodes (SPADS) and simultaneously capturing image intensity data using the plurality of photodiodes and outputting the image data from a front-end circuit”. See paragraphs 68-69 and 83 of Fried et al; and paragraphs 10 and 78-90 of JP 4065681.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is rejected for the use of the term “high speed photodiode”. The term “high speed” is a relative term, and a practitioner of the art could not ascertain the meets and bounds of this claim without further guidance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AGG
August 14, 2022




/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812